DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting

Previous rejection of Claims 1-20 on the ground of nonstatutory double patenting is withdrawn in view of the terminal disclaimer filed 5/24/2022.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 5-6, 8-11, 13-14, and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Finkler et al., hereinafter Finkler, US Publication No. 2011/0289472 in view of Kyoh, US Patent No. 8,285,412 and further in view of Maseeh et al., hereinafter Maseeh, US Patent No. 6,116,766.

Regarding Claim 1, Finkler teaches a non-transitory computer-readable medium (Finkler paragraph [0018], see computer readable medium) holding computing device-executable instructions for fabricating a semiconductor device structure in a virtual fabrication environment, the instructions when executed causing at least one computing device to: 
receive a selection of a process sequence in a process editor for a semiconductor device structure to be virtually fabricated (Finkler paragraph [0034], wherein a patterning simulation is performed on a lithography and etch process, the process being able to be edited as indicated in paragraph [0040] by the computer executing the simulation, the computer being the process editor), wherein the process sequence is for an integrated process flow used to physically fabricate the semiconductor device structure that includes patterning, material addition and material removal steps (Finkler paragraphs [0033]-[0034], wherein a patterning simulation is performed on the layout and is a virtual fabrication run, the patterning simulation including all the stages of fabrication, including patterning, lithography, and etching); 
insert a user-supplied virtual metrology measurement step in the process sequence, the virtual metrology measurement step indicating a point during the process sequence for a measurement to be performed (Finkler paragraph [0036], wherein measurements are made after each pattern simulation); 
perform with the computing device a virtual fabrication run that models the integrated process flow by using the process sequence and 2D design data to simulate the patterning, material addition and material removal steps performed to physically fabricate the semiconductor device structure (Finkler paragraphs [0033]-[0034], wherein a patterning simulation is performed on the layout and is a virtual fabrication run, the patterning simulation including all the stages of fabrication, including patterning, lithography, and etching), the virtual fabrication run:
export virtual metrology measurement data generated from the virtual metrology measurement step of the virtual fabrication run to an automated data analysis tool or display (Finkler paragraphs [0037] and [0040], wherein the measurement results obtained from the chords are fed back for analysis or exported for altering the layout or processing points). 
Finkler does not explicitly teach executing the process sequence up until the virtual metrology measurement step, the executing building a 3D structural model of the semiconductor device structure, the 3D structural model including geometrically accurate 3D shapes predictive of a result of a physical fabrication of the semiconductor device structure; and
performing the measurement indicated by the virtual metrology measurement step within a region of the 3D structural model.
Kyoh teaches executing the process sequence up until the virtual metrology measurement step (Kyoh Col. 4, Lines 10-29, wherein a plurality of processing step simulations are performed, shown for example in Fig. 6),
performing the measurement indicated by the virtual metrology measurement step within a region of the 3D structural model (Kyoh Col. 4, Lines 10-29, wherein a measurement is performed after each processing step simulation, yielding data results such as geometric measurements).
Kyoh does not explicitly teach the executing building a 3D structural model of the semiconductor device structure, the 3D structural model including geometrically accurate 3D shapes predictive of a result of a physical fabrication of the semiconductor device structure.
Maseeh teaches the executing building a 3D structural model of the semiconductor device structure, the 3D structural model including geometrically accurate 3D shapes predictive of a result of a physical fabrication of the semiconductor device structure (Maseeh Col. 5, Lines 12-23 and 39-60, wherein a three dimensional structure is created from two dimensional descriptions that predicts and models the fabrication process and includes true geometries).
It would have been obvious to persons having ordinary skill in the art at the time of the invention to combine the teachings of Finkler and Kyoh to apply the known technique of utilizing measurements after each processing simulation as taught by Kyoh to improve on the processing simulations as taught by Finkler, yielding the predictable results of increased control and understanding of the influences of each processing step to thereby optimize circuit yield.
It would also have been obvious to persons having ordinary skill in the art at the time of the invention to combine the teachings of Finkler and Kyoh and Maseeh to apply the known technique of visualization and analysis of a device during fabrication as taught by Maseeh to improve on the analysis of a device during fabrication as taught by Finkler modified by Kyoh, yielding the predictable results of a more optimized process flow to meet design specifications.

Regarding Claim 2, Finkler further teaches receive a user-supplied modification to the process sequence or 2D design data following the user viewing the exported virtual metrology measurement data (Finkler paragraph [0040], wherein based on the measurements, the layout or the processing points are altered until a standard is satisfied). 

Regarding Claim 3, Finkler further teaches perform an additional virtual fabrication run for the semiconductor device structure using the modification (Finkler paragraph [0039]-[0040], wherein another simulation is performed on a previously optimized layout); and 
export virtual metrology measurement data generated during the additional virtual fabrication run (Finkler paragraphs [0037] and [0040], wherein the measurement results obtained from the chords are fed back or exported for altering the layout or processing points). 

Regarding Claim 5, Finkler further teaches receive a specification of a set of parameter variations for the process sequence or the 2D design data (Finkler paragraph [0041], wherein a broad range of processing points with varying parameters are provided for simulation); and 
perform a plurality of virtual fabrication runs in a virtual experiment that build a plurality of 3D structural models using the parameter variations (Finkler paragraph [0041], wherein the various processing points are simulated), 
wherein the virtual metrology measurement data is generated for each parameter variation (Finkler paragraph [0041], wherein measurement data is provided for each processing point and used to create a processing window). 

Regarding Claim 6, Finkler further teaches wherein the virtual metrology measurement data that is generated for each parameter variation is parsed and presented to a user (Finkler paragraph [0041], wherein the processing window presents to the user the measurement data for each processing point). 

Regarding Claim 8, Finkler further teaches receive coordinates of a location in a layer of the 2D design data for the semiconductor device structure for a measurement performed by the virtual metrology measurement step (Finkler paragraphs [0028] and [0031], wherein measurement markers, or chords, are placed into the layout to indicate locations for measurement, the locations having coordinates).

Regarding Claim 9, Finkler teaches a computing device-implemented method for fabricating a semiconductor device structure in a virtual fabrication environment provided by at least one computing device equipped with one or more processors, the method comprising: 
receiving a selection of a process sequence in a process editor for a semiconductor device structure to be virtually fabricated (Finkler paragraph [0034], wherein a patterning simulation is performed on a lithography and etch process, the process being able to be edited as indicated in paragraph [0040] by the computer executing the simulation, the computer being the process editor), wherein the process sequence is for an integrated process flow used to physically fabricate the semiconductor device structure that includes patterning, material addition and material removal steps (Finkler paragraphs [0033]-[0034], wherein a patterning simulation is performed on the layout and is a virtual fabrication run, the patterning simulation including all the stages of fabrication, including patterning, lithography, and etching); 
inserting a user-supplied virtual metrology measurement step in the process sequence, the virtual metrology measurement step indicating a point during the process sequence for a measurement to be performed (Finkler paragraph [0036], wherein measurements are made after each pattern simulation); 
performing with the computing device a virtual fabrication run that models the integrated process flow by using the process sequence and 2D design data to simulate the patterning, material addition and material removal steps performed to physically fabricate the semiconductor device structure (Finkler paragraphs [0033]-[0034], wherein a patterning simulation is performed on the layout and is a virtual fabrication run, the patterning simulation including all the stages of fabrication, including patterning, lithography, and etching), the virtual fabrication run:
exporting virtual metrology measurement data generated from the virtual metrology measurement step of the virtual fabrication run to an automated data analysis tool or display (Finkler paragraphs [0037] and [0040], wherein the measurement results obtained from the chords are fed back for analysis or exported for altering the layout or processing points). 
Finkler does not explicitly teach executing the process sequence up until the virtual metrology measurement step, the executing building a 3D structural model of the semiconductor device structure, the 3D structural model including geometrically accurate 3D shapes predictive of a result of a physical fabrication of the semiconductor device structure; and
performing the measurement indicated by the virtual metrology measurement step within a region of the 3D structural model.
Kyoh teaches executing the process sequence up until the virtual metrology measurement step (Kyoh Col. 4, Lines 10-29, wherein a plurality of processing step simulations are performed, shown for example in Fig. 6),
performing the measurement indicated by the virtual metrology measurement step within a region of the 3D structural model (Kyoh Col. 4, Lines 10-29, wherein a measurement is performed after each processing step simulation, yielding data results such as geometric measurements).
Kyoh does not explicitly teach the executing building a 3D structural model of the semiconductor device structure, the 3D structural model including geometrically accurate 3D shapes predictive of a result of a physical fabrication of the semiconductor device structure.
Maseeh teaches the executing building a 3D structural model of the semiconductor device structure, the 3D structural model including geometrically accurate 3D shapes predictive of a result of a physical fabrication of the semiconductor device structure (Maseeh Col. 5, Lines 12-23 and 39-60, wherein a three dimensional structure is created from two dimensional descriptions that predicts and models the fabrication process and includes true geometries).
It would have been obvious to persons having ordinary skill in the art at the time of the invention to combine the teachings of Finkler and Kyoh to apply the known technique of utilizing measurements after each processing simulation as taught by Kyoh to improve on the processing simulations as taught by Finkler, yielding the predictable results of increased control and understanding of the influences of each processing step to thereby optimize circuit yield.
It would also have been obvious to persons having ordinary skill in the art at the time of the invention to combine the teachings of Finkler and Kyoh and Maseeh to apply the known technique of visualization and analysis of a device during fabrication as taught by Maseeh to improve on the analysis of a device during fabrication as taught by Finkler modified by Kyoh, yielding the predictable results of a more optimized process flow to meet design specifications.

Regarding Claim 10, Finkler further teaches receiving a user-supplied modification to the process sequence or 2D design data following the user viewing the exported virtual metrology measurement data (Finkler paragraph [0040], wherein based on the measurements, the layout or the processing points are altered until a standard is satisfied). 

Regarding Claim 11, Finkler further teaches performing an additional virtual fabrication run for the semiconductor device structure using the modification (Finkler paragraph [0039]-[0040], wherein another simulation is performed on a previously optimized layout); and 
exporting virtual metrology measurement data generated during the additional virtual fabrication run (Finkler paragraphs [0037] and [0040], wherein the measurement results obtained from the chords are fed back or exported for altering the layout or processing points). 

Regarding Claim 13, Finkler further teaches receiving a specification of a set of parameter variations for the process sequence or the 2D design data (Finkler paragraph [0041], wherein a broad range of processing points with varying parameters are provided for simulation); and  
performing a plurality of virtual fabrication runs in a virtual experiment that build a plurality of 3D structural models using the parameter variations (Finkler paragraph [0041], wherein the various processing points are simulated), 
wherein the virtual metrology measurement data is generated for each parameter variation (Finkler paragraph [0041], wherein measurement data is provided for each processing point and used to create a processing window). 

Regarding Claim 14, Finkler further teaches wherein the virtual metrology measurement data that is generated for each parameter variation is parsed and presented to a user (Finkler paragraph [0041], wherein the processing window presents to the user the measurement data for each processing point). 

Regarding Claim 16, Finkler further teaches receiving coordinates of a location in a layer of the 2D design data for the structure for a measurement performed by the virtual metrology measurement step (Finkler paragraphs [0028] and [0031], wherein measurement markers, or chords, are placed into the layout to indicate locations for measurement, the locations having coordinates).

Regarding Claim 17, Finkler teaches a virtual fabrication system, comprising: 
a computing device equipped with one or more processors (Finkler paragraph [0022], see computer with processor) and configured to receive input data with a 3D modeling engine (Finkler paragraph [0027], wherein layout data is received by the processor, the layout containing multiple layers and is 3D), the input data including 2D design data (Finkler paragraph [0027], see layout containing shapes on layers) and a process sequence for a semiconductor device structure to be virtually fabricated (Finkler paragraph [0034], wherein a lithography and etch processes and their processing points are simulated by the computer), the process sequence including a user-supplied virtual metrology measurement step indicating a point during the process sequence at which a measurement should be taken (Finkler paragraph [0036], wherein measurements are made at measurement markers or chords after each pattern simulation), the computing device configured to perform a virtual fabrication run that models an integrated process flow used to physically fabricate the semiconductor device structure (Finkler paragraphs [0033]-[0034], wherein a patterning simulation is performed on the layout and is a virtual fabrication run) by using the process sequence and 2D design data to simulate patterning, material addition and material removal steps needed to physically fabricate the semiconductor device structure (Finkler paragraphs [0033]-[0034], wherein a patterning simulation is performed on the layout and is a virtual fabrication run, the patterning simulation including all the stages of fabrication, including patterning, lithography, and etching), the performing of the virtual fabrication run:
a display surface in communication with the computing device, the display surface configured to display virtual metrology measurement data generated by the performance of the virtual metrology measurement step (Finkler paragraphs [0021] and [0038], wherein computers inherently include displays, with the measurement data being used by the user and is therefore displayed to the user). 
Finkler does not explicitly teach executing the process sequence up until the virtual metrology measurement step, the executing building a 3D structural model of the semiconductor device structure, the 3D structural model including geometrically accurate 3D shapes predictive of a result of a physical fabrication of the semiconductor device structure; and
performing the measurement indicated by the virtual metrology measurement step within a region of the 3D structural model; and 
the display surface configured to display the 3D structural model in a 3D view.
Kyoh teaches executing the process sequence up until the virtual metrology measurement step (Kyoh Col. 4, Lines 10-29, wherein a plurality of processing step simulations are performed, shown for example in Fig. 6),
performing the measurement indicated by the virtual metrology measurement step within a region of the 3D structural model (Kyoh Col. 4, Lines 10-29, wherein a measurement is performed after each processing step simulation, yielding data results such as geometric measurements).
Kyoh does not explicitly teach the executing building a 3D structural model of the semiconductor device structure, the 3D structural model including geometrically accurate 3D shapes predictive of a result of a physical fabrication of the semiconductor device structure; and 
the display surface configured to display the 3D structural model in a 3D view.
Maseeh teaches the executing building a 3D structural model of the semiconductor device structure, the 3D structural model including geometrically accurate 3D shapes predictive of a result of a physical fabrication of the semiconductor device structure (Maseeh Col. 5, Lines 12-23 and 39-60, wherein a three dimensional structure is created from two dimensional descriptions that predicts and models the fabrication process and includes true geometries);
the display surface configured to display the 3D structural model in a 3D view (Maseeh Col. 5, Lines 39-48 and Col. 7, Lines 44-55, wherein the 3D model is provided for visualization by the user).
It would have been obvious to persons having ordinary skill in the art at the time of the invention to combine the teachings of Finkler and Kyoh to apply the known technique of utilizing measurements after each processing simulation as taught by Kyoh to improve on the processing simulations as taught by Finkler, yielding the predictable results of increased control and understanding of the influences of each processing step to thereby optimize circuit yield.
It would also have been obvious to persons having ordinary skill in the art at the time of the invention to combine the teachings of Finkler and Kyoh and Maseeh to apply the known technique of visualization and analysis of a device during fabrication as taught by Maseeh to improve on the analysis of a device during fabrication as taught by Finkler modified by Kyoh, yielding the predictable results of a more optimized process flow to meet design specifications.

Regarding Claim 18, Finkler further teaches wherein a plurality of virtual fabrication runs that build a plurality of 3D structural models in a virtual experiment are performed using a set of parameter variations for the process sequence or the 2D design data (Finkler paragraph [0041], wherein the various processing points are simulated), the virtual metrology measurement data being generated for each parameter variation (Finkler paragraph [0041], wherein measurement data is provided for each processing point and used to create a processing window). 

Regarding Claim 19, Finkler further teaches wherein the plurality of virtual fabrication runs are performed in parallel by a plurality of computing devices (Finkler paragraph [0021], wherein the computer is in contact with remote computers or servers and are the multiple processors to further execute the instructions which include simulations). 

Regarding Claim 20, Finkler further teaches a hierarchical materials database (Finkler paragraphs [0009]-[0011], wherein the layout is composed of different materials (for example metal, polysilicon) on various layers or levels and is a hierarchical materials database).

Claims 4, 7, 12, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Finkler modified by Kyoh and Maseeh as applied to claims 1, 5, 9, and 13 above, and further in view of Smith et al., hereinafter Smith, US Publication No. 2005/0240895.

Regarding Claim 4, Finkler modified by Kyoh and Maseeh does not explicitly teach compare the virtual metrology measurement data from the virtual fabrication run with a measurement taken during a corresponding physical fabrication run; and 
receive a user direction to adjust a process parameter in the process sequence based on the comparing to calibrate the process sequence. 
Smith teaches compare the virtual metrology measurement data from the virtual fabrication run with a measurement taken during a corresponding physical fabrication run (Smith paragraph [0123], wherein the results of the simulation are correlated with actual fab measurements); and 
receive a user direction to adjust a process parameter in the process sequence based on the comparing to calibrate the process sequence (Smith paragraph [0129], wherein the internal models and parameters of the simulation engine are adjusted to match the actual fab measurements). 
It would have been obvious to persons having ordinary skill in the art at the time of the invention to combine the teachings of Finkler modified by Kyoh and Maseeh and Smith to apply the known technique of tuning the simulation parameters to match actual production or experimental runs as taught by Smith in Smith paragraph [0129] to improve on the patterning simulation as taught by Finkler modified by Kyoh and Maseeh in Finkler paragraph [0034] and Kyoh Col. 4, Lines 11-18, yielding the predictable results of more accurate and higher performance simulator to properly simulate and predict the steps of a fabrication process, thereby reducing design time and costs associated with rework.

Regarding Claim 7, Finkler modified by Kyoh and Maseeh further teaches wherein the set of parameter variations are for the process sequence (Finkler paragraph [0041], wherein the broad range of processing points is used for the simulation of the process).
Finkler modified by Kyoh and Maseeh does not explicitly teach the process sequence is previously calibrated by comparing the virtual metrology measurement data from the virtual fabrication run with a measurement taken for a corresponding physical fabrication run and adjusting a process parameter based on the comparing. 
Smith teaches the process sequence is previously calibrated by comparing the virtual metrology measurement data from the virtual fabrication run with a measurement taken for a corresponding physical fabrication run and adjusting a process parameter based on the comparing (Smith paragraph [0129], wherein the internal models and parameters of the simulation engine are compared to and adjusted to match the actual fab measurements). 
It would have been obvious to persons having ordinary skill in the art at the time of the invention to combine the teachings of Finkler modified by Kyoh and Maseeh and Smith to apply the known technique of tuning the simulation parameters to match actual production or experimental runs as taught by Smith in Smith paragraph [0129] to improve on the patterning simulation as taught by Finkler modified by Kyoh and Maseeh in Finkler paragraph [0034] and Kyoh Col. 4, Lines 11-18, yielding the predictable results of more accurate and higher performance simulator to properly simulate and predict the steps of a fabrication process, thereby reducing design time and costs associated with rework.

Regarding Claim 12, Finkler modified by Kyoh and Maseeh does not explicitly teach comparing the virtual metrology measurement data from the virtual fabrication run with a measurement taken during a corresponding physical fabrication run; and 
receiving a user direction to adjust a process parameter in the process sequence based on the comparing to calibrate the process sequence. 
Smith teaches comparing the virtual metrology measurement data from the virtual fabrication run with a measurement taken during a corresponding physical fabrication run (Smith paragraph [0123], wherein the results of the simulation are correlated with actual fab measurements); and 
receiving a user direction to adjust a process parameter in the process sequence based on the comparing to calibrate the process sequence (Smith paragraph [0129], wherein the internal models and parameters of the simulation engine are adjusted to match the actual fab measurements). 
It would have been obvious to persons having ordinary skill in the art at the time of the invention to combine the teachings of Finkler modified by Kyoh and Maseeh and Smith to apply the known technique of tuning the simulation parameters to match actual production or experimental runs as taught by Smith in Smith paragraph [0129] to improve on the patterning simulation as taught by Finkler modified by Kyoh and Maseeh in Finkler paragraph [0034] and Kyoh Col. 4, Lines 11-18, yielding the predictable results of more accurate and higher performance simulator to properly simulate and predict the steps of a fabrication process, thereby reducing design time and costs associated with rework.

Regarding Claim 15, Finkler modified by Kyoh and Maseeh further teaches wherein the set of parameter variations are for the process sequence (Finkler paragraph [0041], wherein the broad range of processing points is used for the simulation of the process).
Finkler modified by Kyoh and Maseeh does not explicitly teach the process sequence is previously calibrated by comparing the virtual metrology measurement data from the virtual fabrication run with a measurement taken for a corresponding physical fabrication run and adjusting a process parameter based on the comparing. 
Smith teaches the process sequence is previously calibrated by comparing the virtual metrology measurement data from the virtual fabrication run with a measurement taken for a corresponding physical fabrication run and adjusting a process parameter based on the comparing (Smith paragraph [0129], wherein the internal models and parameters of the simulation engine are compared to and adjusted to match the actual fab measurements).
It would have been obvious to persons having ordinary skill in the art at the time of the invention to combine the teachings of Finkler modified by Kyoh and Maseeh and Smith to apply the known technique of tuning the simulation parameters to match actual production or experimental runs as taught by Smith in Smith paragraph [0129] to improve on the patterning simulation as taught by Finkler modified by Kyoh and Maseeh in Finkler paragraph [0034] and Kyoh Col. 4, Lines 11-18, yielding the predictable results of more accurate and higher performance simulator to properly simulate and predict the steps of a fabrication process, thereby reducing design time and costs associated with rework.

Response to Arguments

Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive. 

In response to Applicant’s arguments regarding Claim 9 that the prior art of record does not teach or suggest “wherein the process sequence is for an integrated process flow used to physically fabricate the semiconductor device structure that includes patterning, material addition, and material removal steps,” Examiner respectfully disagrees for the reasons stated above in the rejection of the claims in addition to the following.
Examiner directs Applicant to Finkler paragraph [0034], wherein the patterning simulation includes lithography processes and etching processes.  This includes all stages of fabrication where the shapes of the various IC layers shift their contours. Examiner would also argue that the claims themselves define the integrated process flow as “patterning, material addition and material removal steps” (See Lines 6-7 of Claim 9), which is anticipated by or obvious over the lithography processes and etching processes in Finkler. This meets the claim limitations as currently claimed and Applicant's arguments are therefore not persuasive and the rejection is maintained.

In response to Applicant’s arguments regarding Claim 9 that the prior art of record does not teach or suggest “inserting a user-specified virtual metrology measurement step at a user-specified point during the process sequence,” Examiner respectfully disagrees for the reasons stated above in the rejection of the claims in addition to the following.
Examiner directs Applicant to Finkler paragraphs [0027]-[0031], wherein chords are placed by a user to indicate a measurement is to be performed at the end of a patterning simulation at the specified location. That is, the placement of a chord by a user inserts a measurement step into the process sequence at a specified point, as without the user specified chord there is no measurement that is performed at that point. This meets the claim limitations as currently claimed, and Applicant's arguments are therefore not persuasive and the rejection is maintained.

Applicant’s remaining arguments regarding the remaining independent and dependent claims are not persuasive for the reasons stated above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC D LEE/Primary Examiner, Art Unit 2851